PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,937,998
Issue Date:   02 Mar 2021
Application No. 16/825,034
Filing or 371(c) Date: 20 Mar 2020
Attorney Docket No.   B200.0889US1 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 filed October 14, 2021, to correct the order and listing of the Co-Applicants by way of a Certificate of Correction. 

The petition is GRANTED.

Petitioner has indicated a Request for a Certificate of Correction was filed on July 30, 2021, however, the required fee of $160, under 37 CFR 1.20(a) was not submitted.  In this regard, the fee was charged to Deposit Account No. 23-1123 as authorized.  The petition fee under 37 CFR 1.17(f) in the amount of $420, is acknowledged. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Corrections Branch at (571) 272-4200.

This matter is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET